DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/21 in regard to the prior art rejection of claim 13 have been fully considered but they are moot because they do not apply to the present rejection made in view of amendments to the claim.
Applicant’s remarks in regard to the rejection of claim 20 are not persuasive.  Applicant asserts that Heidel does not teach a dosing device.  However, Heidel teaches clear motivation to add a cleaning agent and teaches that provision can be made for adding a cleaning agent (para. 10).  One of ordinary skill in the art would have understood that a dosing means would be required to introduce a cleaning agent into the storage device to accomplish the obvious advantage taught by Heidel.  Additionally, Heidel’s teaching of a provision to add a cleaning agent is suggestive of a dosing means.

Response to Amendment
Amendments to the claims overcome the rejection of claims 13-24 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120312337 by Boyer et al. in view of U.S. Patent Application Publication 20120118339 by Ertl et al.
As to claim 13, Boyer teaches a dishwasher comprising a dishwashing container 106 (fig. 5); a first hydraulic arrangement comprising a spray device 144, a sump 150, a filter device 210, 212, and a circulating pump 172; and a second hydraulic arrangement comprising the filters 210, 212, the sump 150, a pump arrangement comprising circulation pump 172, a storage device 220 to hold cleaning fluid, a cleaning device (sprayer 218) for spraying the filters, and an auxiliary pump 234 between the storage device and the cleaning device for applying pressure to the cleaning fluid, wherein dishwashing fluid forms at least some of the cleaning fluid (para. 41).


As to claim 16, Boyer discloses that the pump arrangement comprises a drain pump 174 to convey fluid to a sewage line (fig. 2).
As to claim 19, Boyer discloses that the storage device 220 includes a fresh water connection 226 (fig. 2) for filling the storage device with fresh water.  Although Boyer does not teach an embodiment in which there is a means to fill the storage device with fresh water and/or washing water, it does not teach away from such an embodiment, and one of ordinary skill in the art would have recognized as obvious that providing a fresh water connection and a washing water connection would have been commensurate with the scope of the teachings of Boyer to realize the functions and benefits of each of its explicitly taught embodiments.
As to claim 21, Boyer discloses that the filter device comprises a number of filters 210, 212 (fig. 2).
As to claim 22, Boyer discloses that the filters may be cylindrical (conical, para. 33).
As to claim 23, Boyer does not explicitly teach volumetric flows of its pumps.  However, schematically the relative sizes of the auxiliary pump 234, and its inlet and outlet conduits; and the circulation pump 172, and its inlet and outlet conduits, are shown such that the auxiliary pump and its conduits are significantly smaller than that of the circulation pump and its conduits (fig. 2).  Also, one of ordinary skill in the art would understand that in a typical dishwasher with spraying devices such as taught by Boyer, a relatively high volumetric flow is required for cleaning of dishes, and that the volumetric 
As to claim 24, although Boyer is silent as to the pressure output of the auxiliary pump, the claimed range is well within typical and expected ranges for an application such as the auxiliary pump taught by Boyer.  The claimed high and low pressure endpoints represent a wide range and encompass values that would provide expected and sufficient results for the filter cleaning device of Boyer.  Therefore, the claimed invention would have been obvious at the time it was filed.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20120312337 by Boyer et al. in view of U.S. Patent Application Publication 20120118339 by Ertl et al. as applied to claim 13 above, and further in view of U.S. Patent Application Publication 20120006355 by Heidel et al.
As to claim 20, Boyer does not teach a dosing apparatus for adding a chemical to the fluid in the storage device.  However, one of ordinary skill in the art would have recognized as obvious to use a dosing device.  Heidel teaches a washing machine and teaches that a cleaning agent may be added to cleaning fluid for the purpose of cleaning a filter (para. 10).  One of ordinary skill in the art would have bene motivated to add a dosing unit in order to add a cleaning chemical to realize the known and expected .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/             Primary Examiner, Art Unit 1711